ORDER

PER CURIAM.
Antonio Williams appeals from a judgment denying, without an evidentiary hearing, his Rule 24.035 motion for post-conviction relief.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. The motion court’s judgment is based on findings and conclusions that are not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).